DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 and 08/12/2022 has been entered.
 
Response to Arguments

Applicant's submission filed on 08/10/2022 and 08/12/2022 has been fully considered.  Applicant’s amendments to the claims have overcome the 112 rejections of record by deleting the new matter from the claims.  Upon further consideration, new grounds of rejection are made in view of applicant’s amendments that deleted new matter.  Any previous rejections and/or objections not reiterated herein have been withdrawn.  

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 – 41 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation “the phospholipid blend” in the 5th line of the claim. There is insufficient antecedent basis for this limitation in the claim as “a phospholipid blend” is not previously and clearly defined in the claim.  Clarification and/or amendment is required.  Amending the claim to instead recite “… and MPEG5000-DPPE phospholipid blend” (emphasis added) in the 3rd line of the claim would obviate this rejection.
Claim 41 recites the limitation “forming phospholipid solution” in the 3rd line of the claim.  This limitation is confusing because it is missing an “a” or “the”.  Clarification and/or amendment is required.  Amending the claim to instead recite “forming a phospholipid solution” (emphasis added) would obviate this rejection.
The dependent claims fall therewith.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28 – 41 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9 of U.S. Patent No. 9,789,210 B1 (“US’210”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods of making and using an ultrasound contrast agent comprising a phospholipid solution having a particular calcium and/or magnesium concentration of less than 0.7 ppm.  Note that the instant claims state a product-by-process limitation (“wherein the phospholipid blend is formed…”) and do not state an active method step and, thus, are examined to the extent that it reads on the product.  Specifically, the claims of US’210 teach:  A method of ultrasound contrast imaging a subject comprising (a) activating a phospholipid suspension with a perfluorocarbon gas to form lipid-encapsulated gas microspheres, wherein the phospholipid suspension comprises a phospholipid solution having DPPA, DPPC and MPEG5000-DPPE, in a mole % ratio of 10 to 82 to 8 (10:82:8), in propylene glycol, the MPEG5000-DPPE selected as having a calcium concentration of less than 115 parts per million (ppm), and the phospholipid solution having a calcium concentration of less than 0.7 ppm, (b) administering the lipid-encapsulated gas microspheres to a subject, and (c) obtaining an ultrasound image of the subject (claim 1).  A method of ultrasound contrast imaging a subject comprising (a) activating a phospholipid suspension with a perfluorocarbon gas to form lipid-encapsulated gas microspheres, wherein the phospholipid suspension comprises a phospholipid solution made under a methanol and toluene free condition and a methyl t-butyl ether free condition and having DPPA, DPPC and MPEG5000-DPPE, in a mole % ratio of 10 to 82 to 8 (10:82:8), in propylene glycol, the MPEG5000-DPPE having a calcium concentration of less than 115 parts per million (ppm), and the phospholipid solution having a calcium concentration of less than 0.7 ppm, (b) administering the lipid-encapsulated gas microspheres to a subject, and (c) obtaining an ultrasound image of the subject (claim 2).  The method of claim 2, wherein the calcium concentration is determined using atomic absorption spectroscopy (claim 3).  The method of claim 1, wherein the calcium concentration is determined using atomic absorption spectroscopy (claim 4).  The method of claim 1, wherein the calcium concentration is determined using inductively coupled plasma mass spectrometry (ICP-MS) (claim 5).  The method of claim 2, wherein the calcium concentration is determined using inductively coupled plasma-mass spectrometry (ICP-MS) (claim 6).  The method of claim 1, wherein the calcium concentration of DPPA is less than 780 ppm, the calcium concentration of DPPC is less than 90 ppm, and the calcium concentration of propylene glycol is less than 0.7 ppm (claim 7).  The method of claim 2, wherein the calcium concentration of DPPA is less than 780 ppm, the calcium concentration of DPPC is less than 90 ppm, and the calcium concentration of propylene glycol is less than 0.7 ppm (claim 8).  The method of claim 2, wherein MPEG5000-DPPE is selected as having a calcium concentration of less than 115 ppm (claim 9).

Claims 28 – 39 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 of U.S. Patent No. 9,913,919 (US’919”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods of making an ultrasound contrast agent comprising a phospholipid solution having a particular calcium and/or magnesium concentration of less than 0.7 ppm.  Note that the instant claims state a product-by-process limitation (“wherein the phospholipid blend is formed…”) and do not state an active method step and, thus, are examined to the extent that it reads on the product.  Specifically, the claims of US’919 teach:  1. A method for preparing lipid-encapsulated gas microspheres comprising combining DPPA, DPPC and MPEG5000-DPPE, in propylene glycol to form a phospholipid solution, the MPEG5000-DPPE selected as having a calcium concentration of less than 115 parts per million (ppm), wherein the phospholipid solution has a calcium concentration of less than 0.7 ppm, combining the phospholipid solution with an aqueous solution to form a phospholipid suspension, and activating the phospholipid suspension with a perfluorocarbon gas to form lipid-encapsulated gas microspheres.  2. The method of claim 1, wherein DPPA, DPPC and MPEG-5000-DPPE are present in a mole % ratio of 10 to 82 to 8 (10:82:8).  3. The method of claim 2, wherein calcium concentration of DPPA is less than 780 ppm, calcium concentration of DPPC is less than 90 ppm, and the calcium concentration of propylene glycol is less than 0.7 ppm.  4. The method of claim 1, wherein calcium concentration of DPPA is less than 780 ppm, calcium concentration of DPPC is less than 90 ppm, and calcium concentration of propylene glycol is less than 0.7 ppm.  5. A method for preparing lipid-encapsulated gas microspheres comprising combining DPPA, DPPC and MPEG5000-DPPE in propylene glycol, in a methanol and toluene free and methyl t-butyl ether free condition, to form a phospholipid solution, wherein MPEG5000-DPPE has a calcium concentration of less than 115 parts per million (ppm) and wherein the phospholipid solution has a calcium concentration of less than 0.7 ppm, combining the phospholipid solution with an aqueous solution to form a phospholipid suspension, and activating the phospholipid suspension with a perfluorocarbon gas, to form lipid-encapsulated gas microspheres.  6. The method of claim 5, wherein DPPA, DPPC and MPEG-5000-DPPE are present in a mole % ratio of 10 to 82 to 8 (10:82:8).  7. The method of claim 6, wherein calcium concentration of DPPA is less than 780 ppm, calcium concentration of DPPC is less than 90 ppm, and the calcium concentration of propylene glycol is less than 0.7 ppm.  8. The method of claim 5, wherein calcium concentration of DPPA is less than 780 ppm, calcium concentration of DPPC is less than 90 ppm, and calcium concentration of propylene glycol is less than 0.7 ppm.

Claims 28 – 39 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 10,220,104 (US’104”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods of making an ultrasound contrast agent comprising a phospholipid solution having a particular calcium and/or magnesium concentration of less than 0.7 ppm.  Note that the instant claims state a product-by-process limitation (“wherein the phospholipid blend is formed…”) and do not state an active method step and, thus, are examined to the extent that it reads on the product.  Specifically, the claims of US’104 teach:  1. A method for preparing a phospholipid suspension useful for preparing an ultrasound contrast agent comprising combining DPPA, DPPC and MPEG5000-DPPE, in propylene glycol to form a phospholipid solution, the MPEG5000-DPPE selected as having a calcium concentration of less than 115 parts per million (ppm), wherein the phospholipid solution has a calcium concentration of less than 0.7 ppm, and combining the phospholipid solution with an aqueous solution to form a phospholipid suspension.  2. The method of claim 1, wherein DPPA, DPPC and MPEG-5000-DPPE are present in a mole % ratio of 10 to 82 to 8 (10:82:8).  3. The method of claim 1, wherein calcium concentration of DPPA is less than 780 ppm, calcium concentration of DPPC is less than 90 ppm, and the calcium concentration of propylene glycol is less than 0.7 ppm.  4. The method of claim 2, wherein calcium concentration of DPPA is less than 780 ppm, calcium concentration of DPPC is less than 90 ppm, and calcium concentration of propylene glycol is less than 0.7 ppm.  5. The method of claim 1, further comprising placing the phospholipid suspension in a container.  6. The method of claim 5, further comprising introducing a perfluorocarbon gas into the container.  7. The method of claim 5, wherein the container comprises perfluorocarbon gas.  8. The method of claim 6, wherein the perfluorocarbon gas is perfluoropropane gas.  9. The method of claim 7, wherein the perfluorocarbon gas is perfluoropropane gas.  10. A method for preparing a phospholipid suspension useful for preparing an ultrasound contrast agent comprising combining DPPA, DPPC and MPEG5000-DPPE in propylene glycol, in a methanol and toluene free and methyl t-butyl ether free condition, to form a phospholipid solution, wherein MPEG5000-DPPE has a calcium concentration of less than 115 parts per million (ppm), and wherein the phospholipid solution has a calcium concentration of less than 0.7 ppm, and combining the phospholipid solution with an aqueous solution to form a phospholipid suspension.  11. The method of claim 10, wherein DPPA, DPPC and MPEG-5000-DPPE are present in a mole % ratio of 10 to 82 to 8 (10:82:8).  12. The method of claim 10, wherein calcium concentration of DPPA is less than 780 ppm, calcium concentration of DPPC is less than 90 ppm, and the calcium concentration of propylene glycol is less than 0.7 ppm.  13. The method of claim 11, wherein calcium concentration of DPPA is less than 780 ppm, calcium concentration of DPPC is less than 90 ppm, and calcium concentration of propylene glycol is less than 0.7 ppm.  14. The method of claim 10, further comprising placing the phospholipid suspension in a container.  15. The method of claim 14, further comprising introducing a perfluorocarbon gas into the container.  16. The method of claim 14, wherein the container comprises perfluorocarbon gas.  17. The method of claim 15, wherein the perfluorocarbon gas is perfluoropropane gas.  18. The method of claim 16, wherein the perfluorocarbon gas is perfluoropropane gas.

Claims 28 – 39 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 16 of U.S. Patent No. 11,266,749 (US’749”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods of making an ultrasound contrast agent comprising a phospholipid solution having a particular calcium and/or magnesium concentration of less than 0.7 ppm.  Note that the instant claims state a product-by-process limitation (“wherein the phospholipid blend is formed…”) and do not state an active method step and, thus, are examined to the extent that it reads on the product.  Specifically, the claims of US’749 teach: 1. A method for preparing a phospholipid suspension useful for preparing an ultrasound contrast agent comprising selecting an MPEG5000-DPPE having a calcium concentration of less than 115 parts per million (ppm), combining the MPEG5000-DPPE with DPPA, DPPC and propylene glycol, to form a phospholipid solution having a calcium concentration of less than 0.7 ppm, and combining the phospholipid solution with an aqueous solution to form a phospholipid suspension.  2. The method of claim 1, wherein DPPA, DPPC and MPEG-5000-DPPE are present in the phospholipid solution in a mole % ratio of 10 to 82 to 8 (10:82:8).  3. The method of claim 1, wherein DPPA has a calcium concentration of less than 780 ppm, DPPC has a calcium concentration of less than 90 ppm, and propylene glycol has a calcium concentration of less than 0.7 ppm.  4. The method of claim 1, further comprising placing the phospholipid suspension in a container.  5. The method of claim 4, wherein the container comprises perfluorocarbon gas.  6. The method of claim 5, wherein the perfluorocarbon gas is perfluoropropane gas.  7. The method of claim 4, further comprising introducing a perfluorocarbon gas into the container.  8. The method of claim 7, wherein the perfluorocarbon gas is perfluoropropane gas.  9. A method for preparing a phospholipid suspension useful for preparing an ultrasound contrast agent comprising selecting an MPEG5000-DPPE having a combined calcium and magnesium concentration of less than 115 parts per million (ppm), combining the MPEG5000-DPPE with DPPA, DPPC and propylene glycol, to form a phospholipid solution having a combined calcium and magnesium concentration of less than 0.7 ppm, and combining the phospholipid solution with an aqueous solution to form a phospholipid suspension.  10. The method of claim 9, wherein DPPA, DPPC and MPEG-5000-DPPE are present in the phospholipid solution in a mole % ratio of 10 to 82 to 8 (10:82:8).  11. The method of claim 9, wherein DPPA has a combined calcium and magnesium concentration of less than 780 ppm, DPPC has a combined calcium and magnesium concentration of less than 90 ppm, and propylene glycol has a combined calcium and magnesium concentration of less than 0.7 ppm.  12. The method of claim 9, further comprising placing the phospholipid suspension in a container.  13. The method of claim 12, wherein the container comprises perfluorocarbon gas.  14. The method of claim 13, wherein the perfluorocarbon gas is perfluoropropane gas.  15. The method of claim 12, further comprising introducing a perfluorocarbon gas into the container.  16. The method of claim 15, wherein the perfluorocarbon gas is perfluoropropane gas.

Claims 28 – 41 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 10,583,208 B1 (“US’208”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods of making and using an ultrasound contrast agent comprising a phospholipid solution having a particular calcium and/or magnesium concentration of less than 0.7 ppm.  Note that the instant claims state a product-by-process limitation (“wherein the phospholipid blend is formed…”) and do not state an active method step and, thus, are examined to the extent that it reads on the product.  Specifically, the claims of US’208 teach:  1. A method of ultrasound contrast imaging a subject comprising (a) combining an aqueous solvent with a phospholipid solution to form a phospholipid suspension, and activating the phospholipid suspension with a perfluorocarbon gas to form lipid-encapsulated gas microspheres, wherein the phospholipid solution comprises DPPA, DPPC, MPEG5000-DPPE, and propylene glycol, the MPEG5000-DPPE selected as having a combined calcium and magnesium concentration of less than 115 parts per million (ppm), and the phospholipid solution having a combined calcium and magnesium concentration of less than 0.7 ppm, (b) administering the lipid-encapsulated gas microspheres to a subject, and (c) obtaining an ultrasound image of the subject.2. The method of claim 1, wherein DPPA, DPPC and MPEG5000-DPPE are present in molar percentages of 5-15%, 77-90% and 5-15%, respectively.3. The method of claim 1, wherein DPPA, DPPC and MPEG5000-DPPE are present in a % mole ratio of about 10 to 82 to 8.4. The method of claim 1, wherein the perfluorocarbon gas is perfluoropropane gas.5. The method of claim 1, wherein the combined calcium and magnesium concentration of DPPA is less than 780 ppm, the combined calcium and magnesium concentration of DPPC is less than 90 ppm, and the combined calcium and magnesium concentration of propylene glycol is less than 0.7 ppm.6. The method of claim 1, wherein the phospholipid solution comprises DPPA, DPPC, MPEG5000-DPPE and propylene glycol, and the aqueous solvent comprises water, propylene glycol and glycerol, and wherein the phospholipid suspension comprises DPPA, DPPC, MPEG5000-DPPE, propylene glycol, water and glycerol.7. The method of claim 6, wherein water, glycerol and propylene glycol are present in a ratio of about 8:1:1 in the phospholipid suspension.8. The method of claim 6, wherein the aqueous solvent further comprises one or more salts.9. The method of claim 6, wherein the aqueous solvent further comprises one or more buffers.10. A method of ultrasound contrast imaging a subject comprising (a) combining an aqueous solvent with a phospholipid solution to form a phospholipid suspension, and activating the phospholipid suspension with a perfluorocarbon gas to form lipid-encapsulated gas microspheres, wherein the phospholipid suspension is formed under a methanol and toluene free condition and a methyl-t-butyl ether free condition, the phospholipid solution comprises DPPA, DPPC, MPEG5000-DPPE, and propylene glycol, the MPEG5000-DPPE having a combined calcium and magnesium concentration of less than 115 parts per million (ppm), and the phospholipid solution having a combined calcium and magnesium concentration of less than 0.7 ppm, (b) administering the lipid-encapsulated gas microspheres to a subject, and (c) obtaining an ultrasound image of the subject.11. The method of claim 10, wherein DPPA, DPPC and MPEG5000-DPPE are present in molar percentages of about 5-15%, 77-90% and 5-15%, respectively.12. The method of claim 10, wherein DPPA, DPPC and MPEG5000-DPPE are present in a % mole ratio of about 10 to 82 to 8.13. The method of claim 10, wherein the perfluorocarbon gas is perfluoropropane gas.14. The method of claim 10, wherein the combined calcium and magnesium concentration of DPPA is less than 780 ppm, the combined calcium and magnesium concentration of DPPC is less than 90 ppm, and the combined calcium and magnesium concentration of propylene glycol is less than 0.7 ppm.15. The method of claim 10, wherein the phospholipid solution comprises DPPA, DPPC, MPEG5000-DPPE and propylene glycol, and the aqueous solvent comprises water, propylene glycol and glycerol, and wherein the phospholipid suspension comprises DPPA, DPPC, MPEG5000-DPPE, propylene glycol, water and glycerol.16. The method of claim 15, wherein water, glycerol and propylene glycol are present in a ratio of about 8:1:1 in the phospholipid suspension.17. The method of claim 15, wherein the aqueous solvent further comprises one or more salts.18. The method of claim 15, wherein the aqueous solvent further comprises one or more buffers.

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618